CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 5 to Registration Statement No. 333-128725 on Form N-2 of our report dated May 28, 2009, relating to the financial statements and financial highlights of PNC Alternative Strategies Fund LLC appearing in the Annual Report on Form N-CSR of PNC Alternative Strategies Fund LLC for the year ended March 31, 2009, and to the references to us under the headings “Financial Highlights” and “Accountants and Legal Counsel” in such Registration Statement. DELOITTE & TOUCHE LLP Chicago,
